DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5, & 11-12 are rejected under 35 U.S.C. 102 (a)(1) & (a)(2) as being anticipated by Masato et al (Translation of JP 2009006497).
Regarding Independent Claim 1, Masato teaches:
A resin impregnation measurement system comprising: 

a plurality of second electrodes disposed so as to oppose to the first electrodes across a container (Fig. 3 & 5 Elements 4e-4h and paragraphs 0018-0026.) in which a fiber base material is to be placed and extending in a direction intersecting the first electrodes (Fig. 3 & 5 Elements 4a-4h and paragraphs 0018-0026.), the container being configured to be filled with a resin (See Fig. 5.); 
a measurement controller configured to sequentially switch between the plurality of first electrodes and the plurality of second electrodes and measure electrostatic capacities of a plurality of measurement regions where the first electrodes are opposite to the second electrodes (Paragraphs 0029-0034.); and 
an impregnation ratio deriving unit configured to derive an impregnation ratio of the resin to the fiber base material in the container on a basis of a distribution of the electrostatic capacities of the plurality of measurement regions (Paragraphs 0029-0034.).
Regarding Claim 2, Masato teaches all elements of claim 1, upon which this claim depends.
Masato teaches 
Regarding Independent Claim 5, Masato teaches:
A resin impregnation measurement system comprising: 
a plurality of first electrodes that extend in parallel (Fig. 3 Elements 4a-4d and paragraphs 0018-0026.); 
a plurality of second electrodes disposed so as to oppose to the first electrodes across a container and extending in a direction intersecting the first electrodes (Fig. 3 & 5 Elements 4e-4h and paragraphs 0018-0026.), the container being configured to be filled with a resin (See Fig. 5.); 
a measurement controller configured to sequentially switch between the plurality of first electrodes and the plurality of second electrodes and measure electrostatic capacities of a plurality of measurement regions where the first electrodes are opposite to the second electrodes (Paragraphs 0029-0034.); and 
a baking distribution deriving unit configured to derive a baking distribution of the resin in the container on a basis of a transition of the electrostatic capacities of the plurality of measurement regions (Paragraphs 0029-0034.).
Regarding Independent Claim 11, Masato teaches:
A resin impregnation measurement system comprising: 
a plurality of first electrodes that extend in parallel (Fig. 3 Elements 4a-4d and paragraphs 0018-0026.); 
a plurality of second electrodes (Fig. 3 & 5 Elements 4e-4h and paragraphs 0018-0026.) disposed so as to oppose to the first electrodes 
circuitry configured to sequentially switch between the plurality of first electrodes and the plurality of second electrodes and measure electrostatic capacities of a plurality of measurement regions where the first electrodes are opposite to the second electrodes (Paragraphs 0029-0034.), and configured to derive an impregnation ratio of the resin to the fiber base material in the container on a basis of a distribution of the electrostatic capacities of the plurality of measurement regions (Paragraphs 0029-0034.).
Regarding Independent Claim 12, Masato teaches:
A resin impregnation measurement system comprising: 
a plurality of first electrodes that extend in parallel (Fig. 3 Elements 4a-4h and paragraphs 0018-0026.); 
a plurality of second electrodes (Fig. 3 Elements 4a-4h and paragraphs 0018-0026.) disposed so as to oppose to the first electrodes across a container (Fig. 3 Elements 4a-4h and paragraphs 0018-0026.) in which a fiber base material is to be placed (See Fig. 5.) and extending in a direction intersecting the first electrodes (Fig. 3 Elements 4a-4h and 
circuitry configured to sequentially switch between the plurality of first electrodes and the plurality of second electrodes and measure electrostatic capacities of a plurality of measurement regions where the first electrodes are opposite to the second electrodes (Paragraphs 0029-0034.), and configured to derive an impregnation ratio of the resin to the fiber base material in the container on a basis of a distribution of the electrostatic capacities of the plurality of measurement regions (Paragraphs 0029-0034.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Masato et al (Translation of JP 2009006497) in view of Graham (WO 2008/096167).
Regarding Claim 3, Masato teaches all elements of claim 1, upon which this claim depends.
Masato does not explicitly teach the measurement controller changes a mode of switching between the plurality of first electrodes and the plurality of second electrodes according to the impregnation ratio of the resin.
Graham teaches the measurement controller changes a mode of switching between the plurality of first electrodes and the plurality of second electrodes according to the impregnation ratio of the resin (See Fig. 2. Page 5 line 24 to page 6 line 14.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of graham to the teachings of Masato such that the 
Regarding Claim 4, Masato teaches all elements of claim 2, upon which this claim depends.
Masato does not explicitly teach the measurement controller changes a mode of switching between the plurality of first electrodes and the plurality of second electrodes according to the impregnation ratio of the resin.
Graham teaches the measurement controller changes a mode of switching between the plurality of first electrodes and the plurality of second electrodes according to the impregnation ratio of the resin (See Fig. 2. Page 5 line 24 to page 6 line 14.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of graham to the teachings of Masato such that the measurement controller changes a mode of switching between the plurality of first electrodes and the plurality of second electrodes according to the impregnation ratio of the resin because this allows one to assess baking distribution within a composite parts.

Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Masato et al (Translation of JP 2009006497).
Regarding Claim 6, Masato teaches all elements of claim 1, upon which this claim depends.
Masato may not explicitly teach
But it would have been obvious to one of ordinary skill in the art before the effective time of filing to have a region other than the measurement regions in the first electrodes or the second electrodes has a smaller cross section in a longitudinal direction of the first electrodes or the second electrodes than the measurement regions have because this is an obvious technical option to reduce material where it is not as critical, outside the measurement area, and maximize it where it is more critical, in the measurement area. This makes it possible to reduce material costs by using it in the most important areas most liberally and not elsewhere. This can both reduce costs and weight of the final product.
Regarding Claim 7, Masato teaches all elements of claim 2, upon which this claim depends.
Masato may not explicitly teach a region other than the measurement regions in the first electrodes or the second electrodes has a smaller cross section in a longitudinal direction of the first electrodes or the second electrodes than the measurement regions have.
But it would have been obvious to one of ordinary skill in the art before the effective time of filing to have a region other than the measurement regions in the first electrodes or the second electrodes has a smaller cross section in a longitudinal direction of the first electrodes or the second electrodes than the measurement regions have because this is an obvious technical option to reduce material where it is not as critical, outside the measurement area, and maximize it where it is more critical, in the measurement area. This makes it possible to reduce material costs by using it in the 
Regarding Claim 8, Masato teaches all elements of claim 3, upon which this claim depends.
Masato may not explicitly teach a region other than the measurement regions in the first electrodes or the second electrodes has a smaller cross section in a longitudinal direction of the first electrodes or the second electrodes than the measurement regions have.
But it would have been obvious to one of ordinary skill in the art before the effective time of filing to have a region other than the measurement regions in the first electrodes or the second electrodes has a smaller cross section in a longitudinal direction of the first electrodes or the second electrodes than the measurement regions have because this is an obvious technical option to reduce material where it is not as critical, outside the measurement area, and maximize it where it is more critical, in the measurement area. This makes it possible to reduce material costs by using it in the most important areas most liberally and not elsewhere. This can both reduce costs and weight of the final product.
Regarding Claim 9, Masato teaches all elements of claim 4, upon which this claim depends.
Masato may not explicitly teach
But it would have been obvious to one of ordinary skill in the art before the effective time of filing to have a region other than the measurement regions in the first electrodes or the second electrodes has a smaller cross section in a longitudinal direction of the first electrodes or the second electrodes than the measurement regions have because this is an obvious technical option to reduce material where it is not as critical, outside the measurement area, and maximize it where it is more critical, in the measurement area. This makes it possible to reduce material costs by using it in the most important areas most liberally and not elsewhere. This can both reduce costs and weight of the final product.
Regarding Claim 10, Masato teaches all elements of claim 5, upon which this claim depends.
Masato teaches a region other than the measurement regions in the first electrodes or the second electrodes has a smaller cross section in a longitudinal direction of the first electrodes or the second electrodes than the measurement regions have.
But it would have been obvious to one of ordinary skill in the art before the effective time of filing to have a region other than the measurement regions in the first electrodes or the second electrodes has a smaller cross section in a longitudinal direction of the first electrodes or the second electrodes than the measurement regions have because this is an obvious technical option to reduce material where it is not as critical, outside the measurement area, and maximize it where it is more critical, in the measurement area. This makes it possible to reduce material costs by using it in the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art listed but not cited represents analogous art that teaches some of the limitations claimed by Applicant.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P MCANDREW whose telephone number is (469)295-9025. The examiner can normally be reached Monday-Thursday 6-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/CHRISTOPHER P MCANDREW/Primary Examiner, Art Unit 2858